Citation Nr: 0006978	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression, 
anxiety, and chronic fatigue, to include on the basis of an 
undiagnosed illness as a product of active service in the 
Persian Gulf.

2.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980, and had a second period of active service from January 
1989 to April 1992.  He served on active duty in the 
Southwest Asia Theater from December 1990 to May 1991. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action rendered in March 1998 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for depression, anxiety, PTSD, and 
chronic fatigue.

The issue of entitlement to service connection for 
depression, anxiety, and chronic fatigue, to include on the 
basis of an undiagnosed illness as a product of active 
service in the Persian Gulf, is addressed in the Remand 
section of the opinion.


FINDING OF FACT

The evidence does not show that the veteran manifests PTSD 
due to an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or due to the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Cohen v. Brown, 10 Vet. App. 128 (1997).



REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded, which means that the evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305 (1999).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the particular 
disability had its onset in service.  It requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet.App. 609, 610 
(1992); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
kind of evidence needed to make a claim well grounded depends 
upon the types of issues presented by a claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993).  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible or is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection normally are: (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992); cf. Godfrey v. Brown, 7 Vet. App. 398,406 
(1995) (where service connection is based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b), competent medical 
evidence is not necessarily required to make the claim well 
grounded.) 

In addition, under Cohen v. Brown, 10 Vet.App. 128 (1997), 
three criteria must be satisfied prior to an award of service 
connection for PTSD.  First, there must be a current 
diagnosis of PTSD; second, there must be medical evidence of 
a nexus between the current symptomatology and the purported 
inservice stressor or stressors; and third, there must be 
credible evidence that the claimed inservice stressor or 
stressors occurred.  

As indicated above, the veteran contends that he has PTSD as 
a result of his active service.  After a review of the 
record, we find that he has not presented a minimally well 
grounded claim, and that service connection for PTSD must be 
denied.

The veteran's SMRs are devoid of any treatment for, reference 
to, or diagnoses of, PTSD.  They do show that he was assessed 
with anxiety in July 1989.  

Although treatment records dated from November 1997 to 
October 1998 show that he was prescribed Zoloft and Prozac, 
and that he has been assessed with various psychiatric 
complaints, including depression, Persian Gulf War Syndrome, 
and chronic fatigue, they do not show that he has been 
diagnosed or assessed with PTSD.  We note that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C. §§ 1110, 1131 (West 1991 
& Supp. 1999); see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet.App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet.App. 141, 143 (1992).  Although the veteran asserts 
that he currently suffers from PTSD that is related to this 
service, a claimant would not meet his burden of presenting a 
plausible or possible claim merely by offering lay testimony 
because lay persons are not competent to offer medical 
opinions.  Consequently, lay assertions of medical causation 
or diagnosis cannot constitute evidence to render a claim 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).

In brief, no clinical evidence has been submitted relevant to 
PTSD.  The veteran is certainly competent to state what his 
symptoms are or that events claimed as stressors occurred; 
however, it has not been shown that he possesses the 
requisite medical knowledge to be competent to address a 
matter involving medical principles or medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) 
(layperson is generally not competent to render an opinion on 
a matter requiring medical knowledge, such as diagnosis or 
causation).  Accordingly, his claim for service connection 
for PTSD must be denied, as it is not well grounded.

Finally, we note that where a claimant refers to a specific 
source of evidence that could make his claim plausible, VA 
has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995); Epps v. Brown, 9 
Vet.App. 341, 344 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits in this 
case, 38 U.S.C.A. § 5103(a) (West 1991), because nothing in 
the record suggests the existence of evidence that might 
establish a well-grounded claim for service connection for 
PTSD.  

Thus, the veteran's claim for PTSD must be denied, as it is 
not well grounded.  
	
		

ORDER

Service connection for post-traumatic stress disorder is 
denied. 



REMAND

The veteran has been assessed with depression and fatigue in 
numerous VA mental health clinic notes from November 1997 to 
October 1998.  Additionally, a VA mental health note dated 
September 1998 shows that he was assessed with "GW [Gulf 
War] Syndrome", in addition to an exacerbation of his 
depression, and other symptomatology.  We are of the opinion 
that further clarification would be helpful in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran and 
his representative that they may furnish 
any additional evidence in support of the 
veteran's claim.

2.  The RO should schedule the veteran 
for a psychiatric examination.  

3.  The examiner shall provide an opinion 
as to the etiology of the veteran's 
current psychiatric complaints, 
specifically, whether they are due to any 
identifiable psychiatric disorder per 
DSM-IV or a clinically ascertainable 
somatic disorder.  

4.  After this development action is 
completed, the RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



